Exhibit 10.7

 

AMENDMENT TWO TO SPONSORED RESEARCH AGREEMENT

 

This Amendment made this 31st day of December, 2012 by and between the THE
REGENTS OF THE UNIVERSITY OF COLORADO, a body corporate, contracting for and on
behalf of the University of Colorado Denver, a public institution of higher
education created under the Constitution and the Law of the State of Colorado
(hereinafter referred to as “UNIVERSITY”) and Omni Bio Pharmaceutical, Inc.
hereinafter referred to as “Sponsor”.

 

WHEREAS, the parties hereto previously entered into a contract dated March 23,
2012, for RESEARCH services to be performed by UNIVERSITY under the supervision
of Charles A. Dinarello, INVESTIGATOR, and;

 

NOW THEREFORE, it is desired to amend the contract as follows:

 

1.       The compensation for this Study is increased by a fixed price of
Fifty-two Thousand Five Hundred Dollars ($52,500). This amount represents
Seventeen Thousand Five Hundred Dollars ($17,500) per month through the term of
this Amendment to be paid as follows:

 

$52,500 to be paid upon execution

 

 

 

2.

The term of this Amendment shall be January 1, 2013 to March 31, 2013.

 

 

All other terms and conditions of said Agreement shall remain in full force and
effect.

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment below:

 

 

INSTITUTION:

SPONSOR:

Regents of the University of Colorado,

Omni Bio Pharmaceutical, Inc.

a body corporate, for and on behalf of

 

the University of Colorado Denver

 

                                    

 

By

 

 

By

 

 

 

Adelita J. DeHerrera, JD

 

 

Robert Ogden 

 

 

Contracts Manager

 

 

Chief Financial Officer

 

 

Office of Grants and Contracts

 

 

 

 

 